Citation Nr: 0332979	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-18 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, right knee, status/post debridement of 
meniscal tear.

2.  Entitlement to a rating in excess of 20 percent for 
status/post arthroscopy, left knee.

3.  Entitlement to a compensable rating for carpal tunnel 
syndrome, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to August 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  During the 
pendency of the appeal, the veteran moved to Wisconsin and 
the Milwaukee RO is the certifying RO.  By rating decision 
dated in January 1999, the RO granted service connection for 
the claims on appeal.  Thereafter, she disagreed with the 
ratings assigned.  A claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

The Board also notes that the rating for a left knee 
disability was increased from its original 10 percent to 20 
percent by rating decision dated in April 2001 and made 
effective the first day following discharge from military 
service.  However, a rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal for a left knee 
disability, the issue of an increased evaluation above the 
current 20 percent remains in appellate status. 

Two additional procedural matter are in need of 
clarification.  First, the Board notes that the veteran filed 
a claim for status/post hysterectomy, which was granted by 
rating decision dated in January 1999.  However, the RO 
concluded that she failed to file a timely substantive appeal 
with respect to that issue.  Nonetheless, the October 2003 
informal brief presentation again raised the issue.  It is 
unclear whether it is the veteran's intention to file a new 
claim or to challenge the decision that the appeal was not 
timely filed.  If she desires to pursue this issue, she 
should do so with specificity to the RO. 

Next, it appears that the RO severed entitlement to service 
connection for carpal tunnel syndrome of the left hand by 
rating decision dated in March 2003.  To confuse matters, the 
RO certified the issue to the Board in the VA Form 8 dated in 
September 2003.  In the October 2003 informal brief 
presentation, the veteran's representative characterized the 
issue as entitlement to an increased evaluation for service-
connected carpal tunnel syndrome of the left wrist "to 
include the inferred issue of whether the severance of 
service connection for carpal tunnel of the left wrist was 
proper."  As the issue of severance of service connection 
for a left wrist disability has not been fully adjudicated 
below, it is not ripe for review and will be referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  VA had made all reasonable efforts to assist the veteran 
in the development of the claims and has notified her of the 
information and evidence necessary to substantiate her 
claims.


2.  The veteran's right knee disability is manifested by 
subjective complaints of pain, weakness, and locking-up; and 
objective evidence of 4/5 strength, mild to moderate joint 
effusion, slight stiffness, and limitation of motion.  
Arthritis of the right knee is not shown.

3.  The veteran's left knee disability is principally 
manifested by subjective complaints of daily pain, difficulty 
with mobility, and fatigue; objective findings including 
limitation of motion, pain to palpation, and joint effusion.  
There is X-ray evidence of arthritis of the left knee. 

4.  The veteran's carpal tunnel syndrome, right wrist, is 
currently manifested by subjective complaints of cramping, 
numbness, decreased strength, and fatigue; objective findings 
include normal muscle mass, 5/5 strength, no limitation of 
motion, no muscle wasting or atrophy, and no weakness or lack 
of endurance.  The most recent electrodiagnostic examination 
was negative for carpal tunnel syndrome.  

5.  There is no objective clinical evidence of more than mild 
incomplete paralysis of the median nerve, right hand.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for chondromalacia, right knee, status/post 
debridement of meniscal tear, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic Code (DC) 5259 
(2003).

2.  The criteria for entitlement to a rating in excess of 20 
percent for status/post arthroscopy, left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DC 
5257 (2003).

3.  A separate schedular evaluation of 10 percent for 
arthritis of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2003)

4.  The criteria for an evaluation of 10 percent, but no 
more, for carpal tunnel syndrome, right wrist, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.123, 4.124, 
4.124a, DC 8515 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

In addition, the General Counsel for VA issued a precedent 
opinion in July 1997 which held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  Citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), the 
General Counsel found that even if the claimant technically 
has full range of motion but the motion is inhibited by pain, 
a compensable rating for arthritis under DC 5003 and § 4.59 
would be available.

Further, the degree of impairment resulting from a disability 
is a factual determination with the Board's primary focus 
upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a claim 
for an increased disability rating."  Swanson v. West, 12 
Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997). 

Increased Rating - Bilateral Knees

The RO originally rated the veteran's knee disabilities under 
DCs 5257 and 5259.  The Board will also consider DCs 5256, 
5258, 5260, and 5261 for evaluating her knee impairments.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.

Further, favorable ankylosis of the knee, in full extension 
or in slight flexion between 0 degrees and 10 degrees, 
warrants a 30 percent evaluation under DC 5256; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability.  Under DC 5258, an evaluation of 20 percent is 
assigned where the semilunar cartilage is dislocated, with 
frequent episodes of locking, pain, and effusion.  Under DC 
5259, a 10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees, a 40 percent when extension is 
limited to 30 degrees, and a 50 percent when extension is 
limited to 45 degrees.

Right Knee

The veteran's right knee disability is currently evaluated at 
10 percent disabling.  After a review of the claims file, the 
Board finds that the claim for a higher rating must be 
denied.  

First, the Board notes that the recent clinical findings do 
not disclose that the veteran has ankylosis of the right 
knee.  Ankylosis is defined as stiffening or fixation of a 
joint.  While limitation of motion was shown on the most 
recent VA examination (identified as 0-100 degrees), there 
was no evidence of ankylosis.  This is consistent with 
outpatient treatment records reflecting limited, but a 
certain level, of motion.  Therefore, the Board can find no 
basis under DC 5256 to grant the veteran a higher than 10 
percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "slight" knee disability.  The Board is 
particularly persuaded by slight limitation of strength (most 
recently reported as 4/5), "mild to moderate" joint 
effusion, the absence of weakness noted in the October 2000 
examination report, and the complaint of "slight" stiffness 
noted "at time."  While she reported that the knee locked 
up on her once a month and she complained of daily pain, 
there was no indication of moderate recurrent subluxation or 
lateral instability, as required by DC 5257.  Therefore, the 
Board finds that the right knee disability is appropriately 
rated at a 10 percent disability for "slight" knee 
impairment.  Moreover, a 20 percent rating under DC 5258 
requires cartilage dislocation with frequent locking, pain, 
and effusion.  The Board concludes that the veteran's 
symptoms do not approximate the criteria provided by DC's 
5257 and 5258 for a 20 percent rating.

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
right knee flexion/extension motion has variously been 
reported in the range of 0-5 degrees to 100-125 degrees (0 to 
140 degrees is anatomically normal), which does not warrant a 
higher evaluation under either DC 5260 or DC 5261.  To that 
end, right knee range of motion was report as 0-100 degrees 
in the November 2002 VA examination report, at 5-110 degrees 
in an October 2000 VA examination report, and at 10-125 
degrees in a March 1998 VA examination report.  As such, 
there is no basis for a higher rating under DCs 5260 or 5261.  
Finally, an X-ray of the right knee dated in November 2002 
was "normal."  Because there is no evidence of arthritic 
changes in the right knee, the VA General Counsel's opinion 
regarding a separate compensable evaluation for arthritis is 
not for application.



Left Knee

The veteran's left knee disability is currently evaluated at 
20 percent disabling.  After a review of the evidence, the 
Board finds that the objective medical findings of the 
veteran's left knee disability do not warrant more than a 20 
percent evaluation under any relevant diagnostic code for 
knee impairment, except that she is entitled to a separate 
compensable rating for arthritis.  

First, the Board notes that the recent clinical findings do 
not disclose that the veteran has ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
While limitation of motion was shown on the most recent VA 
examination (identified as 0-90 degrees), there was no 
evidence of ankylosis.  This is consistent with outpatient 
treatment records reflecting limited, but a certain level, of 
motion.  Therefore, the Board can find no basis under DC 5256 
to grant the veteran a higher than 20 percent evaluation.  

Next, the Board finds that the veteran's symptoms constitute 
no more than a "moderate" knee disability.  Of note, the 
Board has considered her subjective complaints of daily pain, 
periods of flare-up, limitation of motion (most recently 
reported as 0-90 degrees - which alone would be 
noncompensable), limitation of strength (most recently 
reported as 3/5), and fatigue, with her ability to walk six 
blocks, the absence of need for a knee brace, and a joint 
effusion described as "mild to moderate."  While she has 
complaints of on-going pain and difficulty with mobility, 
there is no indication of severe recurrent subluxation or 
lateral instability, as required for a rating in excess of 20 
percent under DC 5257.  Therefore, the Board finds that the 
left knee disability does not warrant a rating in excess of 
20 percent under DC 5257.

Moreover, a higher than 20 percent rating is not available 
under DC 5258 (cartilage dislocation with frequent locking, 
pain, and effusion) regardless of the degree of disability.  
Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the veteran's 
left knee flexion/extension motion has variously been 
reported in the 0-15 degrees to 90-110 degrees range (0 to 
140 degrees is anatomically normal), which does not warrant a 
higher evaluation under either DC 5260 or DC 5261.  To that 
end, left knee range of motion was report as 0-90 degrees in 
the November 2002 VA examination report, at 10-110 degrees in 
an October 2000 VA examination report, and at 15-110 degrees 
in a March 1998 VA examination report.  Since a higher than 
20 percent rating would require more severe limitation of 
motion, there is no basis for a higher rating under DCs 5260 
or 5261.  

The RO has rated the veteran's left knee disability under DC 
5261 based on limitation of motion of the knee.  The Board 
finds that the impairment of the left knee is more 
appropriated rated as 20 percent disabling under DC 5257 
based upon "moderate" knee impairment manifested by 
limitation of strength, fatigue, and complaints of on-going 
pain and difficulty with mobility.

Nonetheless, after reviewing the evidence on file, the Board 
finds that, in addition to the current 20 percent evaluation 
for a knee impairment based on a "moderate" disability, the 
veteran is also entitled to a separate 10 percent rating for 
arthritis of the left knee with painful motion.  
Specifically, the most recent VA examination report related a 
clinical assessment of "degenerative joint disease of the 
left knee status post tibial tubercule elevation."  While 
there is no evidence of arthritis in the June 2001 X-ray 
report, the Board places greater emphasis on the most current 
VA examination report.   Further, treatment records show on-
going complaints of pain on motion.  As noted above, VA 
General Counsel has held that a claimant who technically had 
full range of motion but the motion was inhibited by pain may 
be rated separately under DC 5003.  Accordingly, a separate 
evaluation is warranted for left knee arthritis.  The rating 
for arthritis is based upon painful motion.  It is noted that 
in assigning this separate rating, the Board has contemplated 
the complaints of weakness and pain as described by the 
veteran.  


Carpal Tunnel Syndrome, Right Hand

The RO has rated the veteran's carpal tunnel syndrome under 
DC 8515.  Under DC 8515, complete paralysis of the median 
nerve, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand, pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, inability to make a fist, index and middle 
fingers remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm, flexion of wrist weakened, and pain with 
trophic disturbances, warrants a 70 percent evaluation on the 
major, and 60 percent evaluation on the minor side.  

Severe incomplete paralysis warrants a 50 percent evaluation 
on the major, and 40 percent evaluation on the minor side.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation on the major, and a 20 percent evaluation on the 
minor side.  A mild incomplete paralysis warrants a 10 
percent evaluation for both the major and minor side.  
Finally, when the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  38 
C.F.R. § 4.124a (2003).

The Board also notes that for neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated at a 
maximum equal to severe incomplete paralysis.  The maximum 
for neuritis not characterized by organic changes will be 
that for moderate incomplete paralysis.  38 C.F.R. § 4.123 
(2003).  Moreover, neuralgia, characterized by dull and 
intermittent pain of typical distribution so as to identify 
the nerve, is to be rated with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2003).

After a review of the claims file, the Board finds that, 
taken together, the in-service evidence of a right carpal 
tunnel release, and on-going complaints of numbness, painful 
motion, and weakness, more nearly approximates a 10 percent 
rating under DC 8515 (mild incomplete paralysis of the median 
nerve).  As such, considering the provisions of 38 C.F.R. 
§ 4.7, the Board concludes that the overall pathology more 
nearly approximates a mild incomplete paralysis, warranting 
assignment of a 10 percent rating, but no more.  It is noted, 
in assigning this rating, the Board has contemplated the 
complaints of pain, weakness, and numbness as described by 
the veteran. 

However, the Board finds that no higher than a 10 percent 
rating is warranted at this time.  Significantly, the Board 
finds that the veteran's symptoms are wholly sensory in 
nature and the rating for a "mild" disability is warranted.  
Of note, the clinical evidence reflects normal muscle mass, 
normal strength, and negative Tinel's sign and Phalen's test.  
She could touch her thumb to all her fingers and fingers and 
thumb to the palm of the hand.  Nerve conduction studies 
showed muscle strength of 5/5 in all  muscle groups.  

In an April 2000 VA examination report, the veteran 
complained of numbness and some weakness during flare-ups.  
Strength was reported as 5/5, she was able to have her thumb 
oppose her fingers without any difficulty, and her thumb 
could approximate the base of her fingers.  She could grasp 
and write with a pen adequately.  There was no muscle wasting 
or atrophy.  Tinel's sign and Phalen's sign were positive.  
There was no range of motion that was limited by pain or 
weakness or lack of endurance.  While functional capacity 
testing showed that her clinical performance fell below age 
and gender norms in hand strength, the Board notes that EMG 
testing was negative for carpal tunnel syndrome.  In sum, 
although she has received on-going treatment for numbness and 
tingling, the Board finds that the evidence does not show 
symptomatology equal to more than mild incomplete paralysis 
of the right hand and a 10 percent evaluation is appropriate.  

The Board also finds that the current rating contemplate the 
veteran's currently demonstrated complaints of numbness and 
tingling.  However, even considering the standards outlined 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions 
of 38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a higher rating.  Significantly, as noted above, 
38 C.F.R. § 4.124a specifically provides that when the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  Here, the veteran's 
complaints are essentially sensory in nature; the objective 
symptomatology, weakness and decreased strength, is not 
sufficient under the schedular criteria for a rating higher 
than the currently assigned 10 percent under DC 8515.  The VA 
examination reports do not show that the veteran's symptoms 
satisfy the schedular criteria for moderate incomplete 
paralysis.  As noted above, physical examinations revealed no 
muscle atrophy, minimal loss of grip at times, and no 
limitation of motion.  Accordingly, the Board finds that the 
functional limitation due to pain is contemplated in the 
currently assigned 10 percent rating and indicia of a higher 
rating, such as atrophy, muscle wasting, incoordination, 
sensory involvement, excess fatigability, etc., are not 
shown.
 
In addressing all of the issues above, the Board notes that 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
disability ratings are appropriate as currently assigned.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 
38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign higher ratings at this time.

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issues 
decided in this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claims, and of the specific reasons for denying her claims.  

By virtue of the information contained in the rating 
decisions, the statement of the case, and the subsequent 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and her representative 
were told what evidence was needed to entitle her to higher 
ratings.  Further, the RO also notified her by letter dated 
in May 2001 of her due process rights under the VCAA and what 
evidence VA had considered and of the need to submit evidence 
in support of her claims.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, all medical records identified by the veteran have been 
associated with the claims file, including VA outpatient 
clinical records, and hospital notes.  In addition, the 
veteran underwent VA examinations specifically to address the 
issues on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of these matters 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claims
and no additional development is needed.  Therefore, the 
Board finds that the mandates of the VCAA have been satisfied 
and a decision on the merits is not prejudicial to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to a rating in excess of 10 percent 
for chondromalacia, right knee, status/post debridement of 
meniscal tear, is denied.

The claim for entitlement to a rating in excess of 20 percent 
for status/post arthroscopy, left knee, is denied.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

A rating of 10 percent for carpal tunnel syndrome, right 
wrist, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



